122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Robert W. MINTZER, Sr.;  Patricia M. Mintzer, Debtors.Robert W. MINTZER, Sr.;  Patricia M. Mintzer, Appellants,v.HOME SAVINGS of America, Appellee.
No. 96-56576.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Hagan, Alley and Jones, Bankruptcy Judges, Presiding
Before SCHROEDER, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Chapter 11 debtors Robert and Patricia Mintzer appeal pro se the decision of the Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court's order denying reconsideration of its order allowing creditor Home Savings relief from the automatic stay in bankruptcy to obtain foreclosure on the Mintzers' residence.  The Mintzers contend the bankruptcy court erred by refusing to allow them to place their debt to Home Savings in two classes (one for the value of the property and one for the unsecured balance of the debt).  This contention is rejected in light of our recent opinion in Barakat v. Life Insurance Co.  (In re Barakat), 99 F.3d 1520, 1526 (9th Cir.1996), cert. denied, 117 S.Ct. 1312 (1997).  Accordingly, the BAP's decision is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3